Citation Nr: 9906882	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  92-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to 
January 1986.  He was also a member of a reserve unit from 
January 1986 to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a left 
knee disability.  He filed a January 1992 notice of 
disagreement, and was given a statement of the case that same 
month.  He then filed a March 1992 VA Form 9 substantive 
appeal, perfecting his appeal.  

The veteran's claim was initially presented to the Board in 
March 1994, at which time it was remanded for clarification 
of his dates of service.  The veteran's claim was returned to 
the Board in December 1998, at which time an expert medical 
opinion was requested by the Board.  The requested opinion is 
now of record, and the case is back before the Board.


FINDINGS OF FACT

1.  The veteran had a pre-existing left knee disability at 
the time he entered active military service.  

2.  The veteran's pre-existing left knee disability was not 
aggravated beyond the natural progression of the disability 
during active military service.  


CONCLUSION OF LAW

Service connection is not warranted for a left knee 
disability.  38 U.S.C.A. §§ 101, 1131, 1132, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a left knee 
disability.  According to private medical records, he was 
first treated for a left knee injury in 1976.  He reported 
his knees gave out, with locking on the right.  He was seen 
again in December 1977 for left knee pain resulting from a 
twisting injury.  A medial collateral ligament strain was 
diagnosed, and corrective surgery was performed that same 
month.  By April 1979, after a new injury to his left knee, 
the veteran had to undergo additional surgical repair for a 
torn medial meniscus and possible tears of the cruciate and 
median collateral ligaments.  Surgery revealed his medial 
collateral ligament to be intact, but heavy scar tissue was 
found in the knee joint.  A torn medial meniscus was also 
confirmed and excised.  Recovery was without incident.  By 
August 1979, the left knee was getting stronger, but still 
displayed a mild laxity of the anterior cruciate and medial 
collateral ligaments.  

On his November 1981 service entrance examination, the 
veteran denied any history of a "trick" or locking knee, 
but did acknowledge his prior left knee surgery.  A special 
orthopedic consult was afforded the veteran.  Full range of 
motion of the left knee was noted, with no ligament laxity.  
X-rays confirmed osteo-arthritic changes in the joint.  
Degenerative joint disease was diagnosed.  Nevertheless, the 
veteran was accepted for military service.  In February 1985, 
the veteran complained of pain in the left knee.  Diffuse 
mild tenderness was observed, and the veteran was diagnosed 
with a probable medial collateral strain.  A brace and light 
duty were recommended.  Again in August 1985, the veteran 
sought treatment for pain and swelling in his left knee, of 
one week's duration.  A history of left knee problems was 
noted.  Objective examination noted swelling, tenderness, 
grinding, and limited range of motion.  Drawer's and Apley's 
tests were negative.  Patellofemoral syndrome was diagnosed, 
and a temporary exemption from physical training was given.  
No service separation examination is of record.  

The veteran sought treatment in March 1987 for additional 
left knee disability.  He returned to the same doctor who had 
treated him in the 1970's.  His current disability stemmed 
from a twisting injury to the knee; no date of onset was 
given for this injury.  X-rays revealed severe degeneration 
on the medial side of the left knee joint, along with what 
appeared to be calcium deposits or loose bodies.  The 
ligaments, previously repaired by surgery, were still holding 
quite well.  Arthroscopic surgery was recommended, and was 
subsequently performed that same month.  This surgery was 
uneventful, and he was discharged for follow-up care. 

In December 1990, the veteran again underwent surgery for 
reconstruction of his anterior cruciate ligament.  This 
performed without complications, and he was discharged with a 
brace and crutches for outpatient post-operative treatment.  
By September 1991, he had reached maximum medical 
improvement, according to his private doctor.  Although his 
knee was stable at that time, the doctor stated the veteran 
would continue to have problems in the future, due to the 
nature of his knee problem.

Despite the prior surgeries, the veteran continued to have 
left knee disability.  An October 1991 statement from a 
private physician reports the veteran complained of limited 
range of motion, stiffness, and weakness of the left knee.  
Objective examination revealed atrophy of the left thigh.  
The medial and lateral ligaments were grossly stable.  X-rays 
revealed degenerative changes in the joint.  The impression 
was of multiple ligamentous injuries to the left knee.  

In March 1992, the veteran underwent another surgical 
correction of his left knee disability.  This was performed 
at a private medical center.  His pre-surgery diagnoses were 
of a failed left knee anterior ligament reconstruction and a 
lateral meniscal tear of the left knee.  His surgery was 
without complication, and he was discharged for outpatient 
follow-up.  

In a September 1991 rating decision, the RO denied service 
connection for a left knee disability.  He filed a January 
1992 notice of disagreement, and was given a statement of the 
case that same month.  He then filed a March 1992 VA Form 9 
substantive appeal, perfecting his appeal.  In his 
substantive appeal, the veteran admitted that he had a left 
knee disability prior to his entrance onto active duty, but 
argued this was aggravated by military service, and therefore 
service connection was justified.  

The veteran's claim was initially presented to the Board in 
March 1994, at which time it was remanded for clarification 
of his dates of service.  The veteran's claim was then 
returned to the Board.  

In December 1998, the Board forwarded the claim to a VA 
medical expert for an opinion letter.  After the reviewing 
the medical evidence of record, the VA expert, a board-
certified orthopedic surgeon, offered a January 1999 opinion 
on the veteran's left knee disability.  He began by noting 
that the surgery performed on the veteran in 1979, prior to 
service, is now considered "an unsuccessful form of 
treatment for [anterior cruciate ligament] reattachment" and 
is known to "hasten the onset of degenerative joint 
disease."  Therefore, it is a "reasonable and expected 
conclusion" that there was a "progression of knee 
degeneration during the ten years" following the 1979 
surgical repair.  However, this further left knee 
degeneration was due to the "natural progression" of the 
pre-existing disability, according to the expert's reasonable 
assumption.  The doctor found no evidence of aggravation of 
this disability during the veteran's military service period.  

This claim has been developed to the extent possible, and is 
now properly before the Board.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Also, under 38 U.S.C.A. § 1132, the veteran is presumed to be 
in sound condition, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment in service.  However, this presumption may be 
rebutted in instances where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 1991); 
38 C.F.R. § 3.304 (1998).  

When this claim was initially presented to the Board in March 
1994, a question existed as to the dates of the veteran's 
service.  Subsequent development has established that he 
served on active duty from November 1981 to January 1986.  He 
was also a member of a reserve unit from January 1986 to 
February 1994. 

As is noted above, the veteran is entitled to a presumption 
of soundness, which is subject to rebuttal by clear and 
unmistakable evidence.  In the present case, such evidence is 
of record and sufficient to rebut the presumption.  According 
to the service medical records, the veteran's history of left 
knee surgery was noted at the time of his entrance into the 
service.  A special orthopedic consult was afforded the 
veteran.  Full range of motion of the left knee was noted, 
with no ligament laxity.  X-rays confirmed osteo-arthritic 
changes in the joint.  Degenerative joint disease was 
diagnosed.  Nevertheless, the veteran was accepted for 
military service.  Medical records from the years prior to 
service have also been obtained, and these clearly show a 
diagnosis of, and treatment for, a left knee disability at 
that time.  According to private medical records, he was 
first treated for a left knee injury in 1976.  He was seen 
again in December 1977 for left knee pain resulting from a 
twisting injury.  A medial collateral ligament strain was 
diagnosed, and corrective surgery was performed that same 
month.  By April 1979, after a new injury to his left knee, 
additional surgery for a torn medial meniscus and possible 
tears of the cruciate and median collateral ligaments was 
required.  Surgery revealed his medial collateral ligament to 
be intact, but heavy scar tissue was found in the knee joint.  
A torn medial meniscus was also confirmed and excised.  
Recovery was without incident.  By August 1979, the left knee 
was getting stronger, but still displayed a mild laxity of 
the anterior cruciate and medial collateral ligaments.  
Finally, in his substantive appeal, the veteran clearly 
states that he did enter service with a pre-existing left 
knee disability.  

The medical evidence of record clearly and unmistakably 
demonstrates that the veteran had a left knee disability 
before he began active service.  Accordingly, this evidence 
is sufficient to rebut the presumption of soundness 
established under the provisions of § 1132.  See Verdon v. 
Brown, 8 Vet. App. 529, 534-35 (1996); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991)

Because the evidence establishes that the veteran's left knee 
disability pre-existed service, it is necessary to consider 
whether this disability increased in severity while the 
veteran was on active duty.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  

According to the service medical records, the veteran was 
treated for complaints of left knee pain in February and 
August 1985.  His diagnoses included a probable medial 
collateral strain and patellofemoral syndrome.  The veteran 
has argued that this indicates aggravation of the pre-
existing disability.  However, the veteran was never subject 
to surgery on his left knee while in service, and no 
permanent impairment was noted on either occasion of 
treatment.  The U. S. Court of Appeals for Veterans Claims 
(Court) has stated that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) [citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)].  Although the service 
medical records reflect left knee pain on the aforementioned 
occasions, no indication is given that this represents an 
increase in disability, in contrast to a temporary or 
intermittent flare-up.  Although the veteran has visited 
numerous private physicians subsequent to his discharge from 
service, none of them have suggested his left knee disability 
was aggravated in service.  The veteran has presented 
arguments to the contrary advanced by the veteran, but he is 
noted to be a layperson, rather than an expert medical 
witness, and as such, his opinions are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
veteran's mere lay assertion that his pre-existing disability 
increased in severity during service does not amount to 
competent medical evidence of aggravation.  McIntosh v. 
Brown, 4 Vet. App. 553, 560 (1993).  

In December 1998, the Board forwarded the claim to a VA 
medical expert specifically to address the question of in-
service aggravation.  After the reviewing the medical 
evidence of record, a board-certified VA orthopedic surgeon 
offered his opinion on the veteran's left knee disability.  
He began by noting that the surgery performed on the veteran 
in 1979, prior to service, is now considered "an 
unsuccessful form of treatment for [anterior cruciate 
ligament] reattachment" and is known to "hasten the onset 
of degenerative joint disease."  Therefore, it is a 
"reasonable and expected conclusion" that there was a 
"progression of knee degeneration during the ten years" 
following the 1979 surgical repair.  However, this further 
left knee degeneration was due to the "natural progression" 
of the pre-existing disability, according to the expert.  The 
doctor found no evidence of an increase in severity of this 
disability beyond its natural progression during the 
veteran's military service period.  This is sufficient to 
rebut any presumption of aggravation which may be granted the 
veteran, as this expert medical opinion is clear and 
uncontroverted.  38 C.F.R. § 3.306 (1998); see Harris v. 
West, 11 Vet. App. 456, 461-62 (1998).  

Taken as a whole, the clear weight of the evidence supports a 
finding that the veteran's left knee disability did not 
increase in severity during service beyond the natural 
progression of the disability.  The service medical records 
themselves contain no evidence of aggravation of the pre-
existing left knee disability beyond its natural progression, 
and the majority of the post-service medical records are 
silent on this issue.  The one exception is the January 1999 
expert medical opinion which did find in-service aggravation 
of the left knee disability, but found this to be within its 
expected natural progression.  Thus, service connection is 
not warranted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.306 (1998).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disability.  The evidence not being in equipoise, the benefit 
of the doubt need not be applied.  38 U.S.C.A. § 5107 (West 
1991).  


ORDER

Service connection is denied for a left knee disability.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


